Citation Nr: 1021636	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture of intraorbital rim and lower left 
maxillary antra, anterior arch of left zygoma, currently 
evaluated 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a noncompensable evaluation 
for residuals of fracture of infraorbital rim and lower left 
maxillary antra, anterior arch of left zygoma.  

In August 2006, the evaluation was increased to 10 percent 
effective July 17, 2003, the date of claim.  The Veteran has 
not expressed satisfaction with the increased disability 
rating.  This issue thus remains in appellate status.  See AB 
v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In May 2009, the Veteran presented sworn testimony during a 
personal hearing in Atlanta, Georgia, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In a July 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a March 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected left eye 
disability.  See, e.g., the May 2009 Board hearing 
transcript.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, the 
issue is now properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.  The Veteran will be notified if 
further action on his part is required.

Issue not on appeal

In a December 2009 rating decision, the Veteran was granted 
service connection for a superficial left eye scar; a 10 
percent disability rating was assigned effective July 17, 
2003.  As evidenced by the claims file, a notice of 
disagreement has not yet been filed and the issue is, 
therefore, not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDINGS OF FACT

1.  The Veteran's left eye disability is manifested by 
unilateral concentric contraction of the left eye visual 
field with remaining field of 53 degrees per the February 
2010 VA examination addendum and 25 degrees per the May 2004 
VA examination report.

2.  The competent medical evidence does not show that the 
Veteran's service-connected left eye disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating for 
service-connected residuals of fracture infra-orbital rim and 
lower left maxillary antra, anterior arch of left zygoma in 
excess of the currently assigned 10 percent are not met. 38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.76, 4.76a, 4.84a, 
Diagnostic Code 6080 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected left eye 
disability.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for his 
service-connected residuals of fracture infra-orbital rim and 
lower left maxillary antra, anterior arch of left zygoma 
[hereinafter "left eye disability"] in excess of the 
currently assigned 10 percent rating.  As indicated above, 
the issue of entitlement to TDIU will be addressed in the 
Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In July 2009, the Board remanded the case in order for the 
agency of original jurisdiction to obtain the Veteran's 
Social Security Administration records.  VBA was also to 
obtain an updated VA examination as to the service-connected 
left eye disability.  The claim was then to be readjudicated.  

The record indicates that the requisite SSA records have been 
obtained and associated with the Veteran's VA claims folder.  
Additionally, an updated VA examination was performed in 
September 2009 with an addendum in February 2010, which will 
be discussed below.  As indicated above, a SSOC was issued in 
March 2009.  Accordingly, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a VCAA notice 
letter, dated August 2007, which notified him that "[i]n 
order to support your claim for an increased evaluation for 
your service-connected disability, the evaluation must show 
that your service-connected condition has gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the August 
2007 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The August 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
August 2007 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the August 2007 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In the August 2007 VCAA letter, the Veteran was informed that 
he may submit evidence showing that his service-connected 
disability has increased in severity.  Specifically, the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate his claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

The Veteran was informed of the schedular criteria which 
pertain to his specific service-connected disability in the 
August 2006 statement of the case (SOC).  Additionally, there 
is no timing problem with the schedular criteria notice as 
the Veteran was afforded a subsequent adjudication following 
the issuance of the August 2006 SOC.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The August 2007 VCAA letter informed the Veteran that the 
rating for his disability can be changed if there are changes 
in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The letter stated that VA uses a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The letter 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The letter stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

In the August 2007 VCAA letter the Veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, SSA records, and 
VA and private treatment records.  

Additionally, the Veteran was most recently afforded a VA 
examination in September 2009 with an addendum report dated 
February 2010.  The Board notes that the February 2010 
addendum was performed because the September 2009 examiner 
failed to perform the required testing utilizing the Goldmann 
perimeter chart as required by 38 C.F.R. § 4.78.  
Accordingly, the September 2009 VA examination report is 
insufficient for rating purposes.  Critically, the February 
2010 addendum reflects that the examiner utilized the 
requisite Goldmann chart, documented the Veteran's current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that the February 2010 addendum is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, testified at a personal hearing 
before the undersigned Veteran's Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Analysis

Assignment of a diagnostic code

The Veteran is seeking an increased disability rating for his 
service-connected left eye disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  He essentially contends that the 
symptomatology associated with his left eye disability is 
more severe than is contemplated by the currently assigned 
rating.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individuals' relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's left eye disability is currently rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6080 [ratings for impairment 
of field vision].  Diagnostic Code 6080 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
Veteran's case (a visual field defect of the left eye).  
Additionally, the Veteran has indicated that he experiences a 
droop of his left eye lid as a result of his service-
connected left eye disability.  The medical evidence supports 
the Veteran's contentions and he was service-connected for a 
superficial left eye scar in a December 2009 rating decision; 
a 10 percent disability rate was assigned.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6080.

The Veteran's contentions, including as presented during his 
May 2009 Board hearing testimony, indicate that his left eye 
disability manifests in impairment of his peripheral vision.  
The Veteran does not contend, and the evidence does not 
otherwise suggest, that the disability manifests in other 
impairment of visual acuity, rest requirements, or episodic 
incapacity.  The left eye disability is accordingly rated 
based upon contraction of the left eye field of vision, under 
the provisions of Diagnostic Code 6080.  See 38 C.F.R. § 
4.84a.

Specific schedular criteria

While the appeal was pending, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  
See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective 
date of the revisions is December 10, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  See VA Fast Letter 09-10.  Because 
the Veteran's claim was received prior to December 10, 2008, 
the revised criteria are not for application in this case.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, impairment of 
field vision is rated as follows:

Field, visual, loss of temporal half:  Bilateral ... 30 
percent; Unilateral ... 10 percent;
Field, visual, loss of nasal half:  Bilateral ... 20 percent; 
Unilateral ... 10 percent;

Field, visual, concentric contraction to 5 degrees:  
Bilateral ... 100 percent; Unilateral ... 30 percent;

Field, visual, concentric contraction to 15 degrees but not 
to 5 degrees:  Bilateral ... 70 percent; Unilateral ... 20 
percent;

Field, visual, concentric contraction to 30 degrees but not 
to 15 degrees:  Bilateral ... 50 percent; Unilateral ... 10 
percent;

Field, visual, concentric contraction to 45 degrees but not 
to 30 degrees:  Bilateral ... 30 percent; Unilateral ... 10 
percent;

Field, visual, concentric contraction to 60 degrees but not 
to 45 degrees:  Bilateral ... 20 percent; Unilateral ... 10 
percent.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given at 38 C.F.R. 
§ 4.76a, Table III.  The degrees lost are then added together 
to determine total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference divided by eight represents 
the average contraction for rating purposes.  See 38 C.F.R. § 
4.76a.

Schedular considerations

The Veteran's service-connected left eye disability is 
currently rated as 10 percent disabling.  As indicated above, 
in order to warrant a 20 percent disability rating pursuant 
to Diagnostic Code 6080, the medical evidence must show 
field, visual, concentric contraction to 15 degrees but not 
to 5 degrees.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.
A February 2010 addendum to a September 2009 VA examination 
is of record and is the most pertinent and recent evidence 
with probative value in this case.

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.  The method for determining 
the extent of the contraction of the visual field is set 
forth in 38 C.F.R. §§ 4.76 and 4.76a.  The February 2010 
addendum to the September 2009 eye examination was arranged 
specifically to ensure compliance with the regulatory 
requirements for evaluating visual field loss for VA 
disability rating purposes; the necessary and pertinent 
reports and worksheets are included in the claims folder.  As 
described above, the September 2009 VA examination was 
insufficient for rating purposes because the required 
Goldmann perimeter chart was not used at that time.

Most significantly, the visual field examination worksheet 
shows detailed results of testing conforming to the 
regulatory requirements.  The purpose of the examination was 
to determine the Veteran's visual field loss in compliance 
with 38 C.F.R. §§ 4.76 and 4.76a; specifically, the 
examination's purpose is to determine the average contraction 
of the left eye visual field across the principle meridians.  
In this regard, detailed test results are shown, and the 
examiner indicated the final result with a notation in the 
February 2010 addendum visual field calculator chart.  The 
report indicates 53 degrees of average concentric contraction 
for the left eye, also rated as equivalent to 20/50 visual 
acuity.

The Veteran is service connected for disability of the left 
eye and not the right eye.  As indicated above, impairment of 
the field vision in one eye, unilaterally, may warrant a 
rating in excess of 10 percent only if there is concentric 
contraction of the visual field to 15 degrees.  The Veteran's 
unilateral service-connected concentric contraction of field 
vision of 53 degrees is consistent with the rating criteria 
for a 10 percent rating; it does not meet the criteria for 
any rating in excess of 10 percent.

The Board notes that an earlier VA examination of the 
Veteran's left eye, dated in May 2004 shows average 
concentric contraction of the left eye as 25 degrees.  
Although the degree of contraction differs, this report does 
not significantly contradict any of the pertinent findings 
discussed above in any manner meeting the criteria for a 
higher disability rating.  As noted above, concentric 
contraction of 15 degrees in the left eye is required for a 
20 percent rating.  The results of the May 2004 VA 
examination are therefore in excess of the measurements 
required for an increased rating.

The Board also notes that the Veteran has submitted VA and 
private treatment records in support of his claim for a 
higher rating.  Although visual field testing was performed, 
these treatment records do not contain adequate visual field 
testing for rating purposes.

The Board has reviewed all of the evidence of record, 
including other private and VA medical records, and finds 
that the most probative pertinent evidence concerning the 
severity of the Veteran's left eye disability is discussed 
above.  No other evidence of record probatively contradicts 
the evidence discussed above, and no other evidence presents 
visual field testing results adequate for VA disability 
rating purposes.  The Board finds that the preponderance of 
the probative evidence is against finding that the severity 
of the Veteran's left eye disability most nearly approximates 
the criteria for any disability rating in excess of 10 
percent.  In this regard, the Board notes that the assigned 
10 percent disability rating contemplates his visual field 
loss and visual acuity shown in this case.  The evidence does 
not show manifestations of left eye disability that meet the 
criteria for any increased rating in this case.

In Lendenmann v. Principi, 3 Vet. App. 345 (1992), the Court 
noted, with regard to the assignment of disability ratings 
for hearing impairment, that such ratings are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  This is analogous to ratings for field vision 
impairment, in that the ratings are derived by the 
application of the objective, numeric findings shown on 
ophthalmologic evaluation.  

In sum, the preponderance of the evidence does not support 
the assignment of a schedular increase in excess of the 
currently assigned 10 percent disability rating for the 
Veteran's service-connected left eye disability.  The benefit 
sought on appeal is therefore denied.
Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2009).  

The Veteran's claim for an increased disability rating was 
received on July 17, 2003.  Therefore, the relevant time 
period under consideration is from July 17, 2002 to the 
present.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for the 
relevant time period under consideration.  

As stated above, the service-connected left eye disability 
was originally assigned a noncompensable rating, which was 
increased to 10 percent disabling effective July 17, 2003, 
the date of the claim for an increased rating.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected left eye disability was more or less severe during 
the appeal period.  The Veteran has pointed to none.  
Accordingly, the 10 percent disability rating has been 
properly assigned for the time period of July 17, 2003 to the 
present.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Veteran 
testified at the May 2009 Board hearing that he lost his 
Department of Transportation (DOT) card due to his vision 
condition and, as such, he can no longer work as a truck 
driver.  The Board recognizes that the Veteran's employment 
has been negative impacted by his service-connected left eye 
symptomatology.  It is undisputed that the Veteran exhibits 
functional limitation as a result of his service-connected 
disability and these problems may indeed translate into some 
difficulty with employment.  However, the extent of his 
current occupational impairment is specifically contemplated 
by the currently assigned disability rating for his left eye 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Moreover, the medical reports do not identify an exceptional 
or unusual clinical picture as a result of the service-
connected left eye symptomatology.  There is no evidence that 
the Veteran has been frequently hospitalized as a result of 
this disability.
Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the Veteran is not entitled to an evaluation for his 
service-connected left eye disability in excess of the 
currently assigned 10 percent rating.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased rating for service-connected 
residuals of fracture infra-orbital rim and lower left 
maxillary antra, anterior arch of left zygoma is denied.


REMAND

2.  Entitlement to TDIU

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim 
must be remanded for further development.  

Reasons for remand 

The Veteran is seeking entitlement to TDIU.  After having 
carefully considered the Veteran's claim, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for additional procedural 
development.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board. 
 See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case 
to the agency of original jurisdiction because the record 
does not show that the Veteran was provided adequate notice 
under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.	VBA should review the Veteran's claims 
folder and ensure that all notification 
and developmental action required by 
the VCAA is completed.  In particular, 
the RO should ensure that notification 
is provided to the Veteran regarding 
the requirements and development 
procedures necessary to substantiate a 
claim of TDIU.

2.	VBA should then readjudicate the 
Veteran's claim of entitlement to TDIU.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a SSOC and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


